Citation Nr: 1714973	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pulmonary hypertension, to include right ventricular hypertrophy, including as secondary to obstructive sleep apnea. 

2.   Entitlement to service connection for a heart disability other than pulmonary hypertension, to include right ventricular hypertrophy. 

3.  Entitlement to service connection for cervical neuritis, C5-C6 (cervical spine disability). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1982 to August 1985, from December 2003 to April 2005, and had additional service with the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
 
At her request, the Veteran was scheduled for a Travel Board hearing in April 2017; however, she withdrew her request.  The Veteran did receive a formal RO hearing in April 2011 and a transcript of that hearing has been associated with the record. 

In order to more clearly identify the scope of the Veteran's heart disabilities, the Board has recharacterized them has entitlement to service connection for pulmonary hypertension, to include right ventricular hypertrophy, and entitlement to service connection for a heart disability, other than pulmonary hypertension, to include right ventricular hypertrophy, as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for pulmonary hypertension, to include right ventricular hypertrophy, secondary to obstructive sleep apnea, entitlement to service connection for a heart disability other than pulmonary hypertension, to include right ventricular hypertrophy, and entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2017 written statement to the RO, the Veteran's representative withdrew her claim as to a denial for a TDIU prior to the promulgation of a decision in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issue of the denial of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a February 2017 writing to the RO, the Veteran's representative withdrew her claim as to a denial for a TDIU.  As the withdrawal was received by VA prior to the issuance of a final decision as to this issue, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration.




ORDER

The appeal of the denial of a TDIU is dismissed.


REMAND

The Veteran asserts that her heart disabilities are directly related to service and/or due to her service-connected obstructive sleep apnea.  While the Veteran was provided with VA examinations in May 2011 and September 2016, the Board does not find the opinions provided by those examiners to be complete.  The Board has reached this conclusion because they do not resolve the question of whether or not adverse heart symptomatology seen in and since service are in fact an actual heart disability or whether any current heart disability is due to service or caused or aggravated by her service-connected obstructive sleep apnea.  Accordingly, the Board finds that a remand is appropriate for a new examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran further asserts that her cervical spine disability was caused by a fall during Active Duty for Training in April 2008.  The Board notes that this diagnosis was changed to degenerative arthritis in a May 2011 VA examination and it is unclear whether the Veteran's current diagnosis is cervical neuritis or degenerative arthritis.  Moreover, there was no nexus opinion provided to assist in the determination as to whether the Veteran's cervical spine disability was incurred in or related to her active duty military service.  The Board therefore finds that this examination is also incomplete.  Accordingly, a remand is also appropriate to obtain this medical opinion.  Barr, supra.

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from September 2016 to present and associate them with the claims file. 

2.  After obtaining necessary authorizations from the Veteran, associate with the claims file any new private treatment records.

3.  Once any outstanding records have been received, provide the Veteran with a VA examination with the appropriate medical personnel to determine the etiology of the Veteran's pulmonary hypertension and other heart disability, to include right ventricular hypertrophy.  A copy of the claims file should be provided to the examiner.  An echocardiogram (ECHO) and stress test should be conducted in connection with the examination.  After a review of the claims file, to include this Remand, and an examination of the Veteran, the examiner is asked to answer the following questions: 

a.  Provide a diagnosis for each heart disability the record shows that the Veteran had in and since service. 

If the record shows that the Veteran did not have a diagnosed heart disability, including pulmonary hypertension, in and/or since service, the examiner must provide an opinion in this regard, and in providing this opinion, specifically discuss the EKGs and ECHOs that are found in the record as they related to the prior diagnosis of pulmonary hypertension.

b.  For each diagnosed heart disability, the examiner should provide an opinion as to whether it is at least as likely as not related to the Veteran's active duty military service. 

c.  The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran's pulmonary hypertension was caused and/or aggravated by her service-connected obstructive sleep apnea.  

If it is found to be less likely than not, the examiner is asked to reconcile that opinion with the June 2011 private treatment record in the claims file.

d.  The examiner is also asked to opine as to whether it is at least as likely as not that a heart disability, other than pulmonary hypertension, to include right ventricular hypertrophy was caused and/or aggravated by the Veteran's service-connected obstructive sleep apnea.  

If it is found to be less likely than not, the examiner is asked to reconcile that opinion with the June 2011 private treatment record in the claims file.

In providing the opinions, the examiner is asked to address the Veteran's lay statements regarding her observable heart pathology. 

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Schedule the Veteran for a VA examination with the appropriate medical personnel to determine the appropriate diagnosis and origins for her cervical spine disability.  The claims file should be provided to the examiner.  After a review of the claims file, to include this Remand, and any required testing to include an X-ray, and an examination of the Veteran, the examiner is asked to answer the following questions:

a.  Provide a diagnosis for each cervical spine disability.

b.  For each diagnosed cervical spine disability, the examiner should provide an opinion as to whether it is at least as likely as not related to an incident during the Veteran's active duty military service, including the April 2008 fall while on Active Duty for Training. 

c.  As to cervical spine arthritis, the examiner should provide an opinion as to whether it is at least as likely as not it manifested within one year after her periods of active duty that ended in August 1985 and April 2005. 

In providing the opinions, the examiner is asked to address the Veteran's lay statements regarding her neck pain after the fall, and post-service treatment records that show the Veteran receiving treatment for neck pain starting in June 2008.

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  Then, adjudicate the claims on appeal.  If any decision remains unfavorable to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


